Exhibit 10.23

BEAZER HOMES USA, INC.
2014 LONG-TERM INCENTIVE PLAN
EMPLOYEE AWARD AGREEMENT FOR
PRE-TAX INCOME PERFORMANCE SHARES
THIS EMPLOYEE AWARD AGREEMENT FOR PRE-TAX INCOME PERFORMANCE SHARES (this
“Agreement”) is made as of [______________], 2014 by and between Beazer Homes
USA, Inc., a Delaware corporation (the “Company”), and [________________], an
individual resident of the State of Georgia (“Participant”).
WITNESSETH:
WHEREAS, the Compensation Committee (the “Committee”) of the Board of Directors
of the Company wishes to award to Participant [__________] restricted Shares
under the Company’s 2014 Long-Term Incentive Plan (the “Plan”).
NOW, THEREFORE, in consideration of the premises and of the mutual covenants
contained herein, the parties hereby agree to the terms and conditions set forth
below.
1.AWARD OF PERFORMANCE SHARES
(a)    Award; Effective Date. The Company hereby grants to Participant,
effective as of [___________], 2014 (the “Performance Share Effective Date”),
[_______] restricted Shares (as defined in the Plan), subject to the terms of
the Plan and subject to such further restrictions as are set forth below. Such
restricted Shares are hereinafter referred to as “Performance Shares.”
(b)    Vesting; Change in Control; Restrictions.
(i)    Subject in each case to the provisions of this Section 1, the Performance
Shares awarded hereunder shall vest on September 30, 2017 (the “Vesting Date”),
provided Participant has remained continuously employed with the Company and/or
its affiliates from the Performance Share Effective Date until the Vesting Date.
The number of Shares that vest on the Vesting Date shall equal the number of
Performance Shares granted pursuant to Section 1(a), multiplied by the vesting
percentage set forth in Attachment A hereto corresponding to the Company’s
Pre-Tax Income (as defined in Section 3 hereof) for the Performance Period (as
defined in Section 3 hereof) (rounded to the nearest whole Share). If the
vesting percentage in Attachment A exceeds 100%, the vesting percentage shall be
multiplied by the number of Performance Shares granted in Section 1(a) and
Participant shall receive the total number of Shares so determined, provided,
however, if the vesting percentage exceeds 100%, the Committee shall have the

1



--------------------------------------------------------------------------------



authority, in its sole discretion, in lieu of delivering the additional Shares,
to make a cash payment (net of applicable tax withholdings) to the Participant
within the first two and one-half months following the Vesting Date equal to the
product of (x) the excess of the vesting percentage over 100%, with such excess
percentage multiplied by the total number of Performance Shares, multiplied by
(y) the closing price per Share as reported by the New York Stock Exchange
(“NYSE”) at the close of business on the Vesting Date. In no event may the
amount of any cash payment to be made hereunder exceed the product of (x) 100%
multiplied by the total number of Performance Shares multiplied by (y) the
closing price per Share as reported by the NYSE at the close of business on the
Vesting Date.
(ii)    In the event Participant’s employment is terminated by the Company or
any of its affiliates as a result of his/her Disability (as defined in the
Plan), or Participant dies while an employee of the Company or any of its
affiliates, in either case prior to the Vesting Date, then the Performance
Shares will vest at 100% of target award level on the date of Participant’s
termination of employment as a result of such death or Disability.
(iii)    In the event Participant’s employment with the Company or any of its
affiliates is terminated by his/her Retirement (as defined in Section 3 hereof)
prior to the Vesting Date, then the Performance Shares shall continue to be
eligible to vest during the Performance Period pursuant to Sections 1(b)(i) and
(iv) as described therein, but only as to a time-weighted portion (the
“Time-Weighted Portion”) of the Performance Shares (such Time-Weighted Portion
shall be determined by multiplying the number of Performance Shares by a
fraction (not to exceed one), the numerator of which shall be equal to the
number of whole months (counting each month as ending on the first day of the
calendar month) elapsed from the Performance Share Effective Date until the date
of Participant’s termination of employment with the Company or any of its
affiliates by reason of his/her Retirement, and the denominator of which is 36).
(iv)    Notwithstanding Section 1(b)(i), upon the occurrence of a Change in
Control (as defined in the Plan) prior to the Vesting Date, provided Participant
has remained continuously employed with the Company and/or its affiliates from
the Performance Share Effective Date until the date of such Change in Control,
the Committee shall have the authority to determine that the Performance Shares:
(A) will be continued by the Company (if the Company is the surviving entity);
or (B) will be assumed by the surviving entity or its parent or subsidiary; or
(C) will be substituted for by the surviving entity or its parent or subsidiary
with an equivalent award for the Performance Shares. If (A), (B) or (C) above
apply, the continued, assumed or substituted awards will provide (X) similar
terms and conditions, including vesting and performance measures, and preserve
the same benefits as the Performance Shares that are being continued

2



--------------------------------------------------------------------------------



or replaced, and (Y) that, in the event of Participant’s involuntary termination
by the Company without Cause (as defined in the Plan) or termination by
Participant for Good Reason (as defined in the Plan), in either case, prior to
the Vesting Date and on, or within the two-year period following, the date of
the Change in Control, the Performance Shares (or substituted award) will vest
at 100% of the target level award and become immediately nonforfeitable. In the
event that upon the occurrence of a Change in Control, the Committee determines
that (A), (B) and (C) shall not apply, the Committee shall have the
discretionary authority to determine the impact of the Change in Control on the
Performance Shares as provided in Section 16 of the Plan. Notwithstanding
Sections 1(b)(i) or (iii) above, upon the occurrence of a Change in Control
prior to the Vesting Date but after the date Participant’s employment with the
Company or any of its affiliates is terminated by reason of his/her Retirement,
then the Time-Weighted Portion of the Performance Shares (determined as provided
in Section 1(b)(iii)), shall vest at 100% of the target level award on the date
of the Change in Control.
(v)    Prior to vesting, the Performance Shares shall not be voluntarily or
involuntarily sold, assigned, transferred, pledged, alienated, hypothecated or
encumbered by Participant, other than by will or the laws of descent and
distribution.
(vi)    Prior to vesting, Participant shall have voting rights on the
Performance Shares held by the Company on behalf of Participant. For so long as
the Company holds the Performance Shares on behalf of Participant, if the
Company pays any cash dividends on its Shares, the Company will credit
Participant an amount for each Share covered by the Performance Shares that is
outstanding as of the record date for such dividend, the per Share amount of
such cash dividends that Participant would have received had Participant owned
the underlying Shares as of the record date of the cash dividend and such
amounts shall be paid to Participant only to the extent the Performance Shares
with respect to which such dividends were paid become vested. In that case, the
Company shall pay such amount to Participant, less any required withholding
taxes, at the same time the Performance Shares to which such cash dividends
relate become vested. This additional payment right will be treated as a
separate arrangement from the Performance Shares.
(c)    Forfeiture of Performance Shares. In the event Participant is terminated
by the Company or any of its affiliates, whether with or without Cause, or
Participant resigns from or otherwise terminates his/her employment with the
Company or any of its affiliates prior to the Vesting Date (other than as a
result of his/her (A) Disability, (B) death or (C) Retirement), then the
Performance Shares awarded to Participant shall be forfeited by Participant, and
the

3



--------------------------------------------------------------------------------



Company shall have no further obligation to Participant with respect to such
forfeited Performance Shares; provided, that if Participant is terminated by the
Company without Cause or Participant terminates for Good Reason, in either case,
prior to the Vesting Date and on, within the two-year period following, the date
of a Change in Control, the provisions of Section 1(b)(iv) shall apply.
2.    ADJUSTMENT OF SHARES
If there shall be any Adjustment of Shares as provided for in Section 4.3 of the
Plan, then appropriate adjustments in the outstanding portion of the Performance
Shares shall be made by the Committee, the manner of such adjustments being made
as provided for under the Plan.
3.    MISCELLANEOUS
(a)    Definitions. For purposes of this Agreement, the following terms shall
have the meanings set forth below:
(i)    “Performance Period” means the one-year period beginning on October 1,
2016 and ending on September 30, 2017.
(ii)    “Pre-Tax Income” means the Company’s pre-tax income from continuing
operations for the fiscal year beginning October 1, 2016 and ending on September
30, 2017, as reported in the Company’s Annual Report on Form 10-K for the year
ended September 30, 2017, excluding impairments and abandonments, bond losses
and such other material nonrecurring items as the Committee determines in order
properly to reflect the Company’s pre-tax income from continuing operations.
(iii)    “Retirement” means a voluntary termination of employment by Participant
at age 65 or older with at least five years of service with the Company and/or
its affiliates. Participant may request approval for Retirement treatment if
Participant is between the ages of 62 and 65 with at least five years of service
with the Company and/or its affiliates at the time of any voluntary termination.
At the sole discretion of the Committee, such requests can be approved or
denied.
(b)    The Plan. The award of Performance Shares provided for herein is made
pursuant to the Plan and is subject to the terms and conditions of the Plan. The
terms of this Agreement shall be interpreted in accordance with the Plan and any
capitalized term used in this Agreement but not defined herein shall have the
meaning set forth in the Plan. The Plan is available for inspection during
business hours at the principal offices of the Company (currently located at
1000 Abernathy Road, Suite 260, Atlanta, Georgia 30328), and a copy of the Plan
may be obtained by

4



--------------------------------------------------------------------------------



Participant through a request in writing therefor directed to the Secretary of
the Company. To the extent the terms of this Agreement are inconsistent with the
Plan, the terms of the Plan shall control.
(c)    No Right to Employment. This Agreement shall not confer on Participant
any right with respect to continuance of employment by the Company or any of its
affiliates, nor will it interfere in any way with the right of the Company or
any of its affiliates to terminate the employment of Participant at any time for
any reason.
(d)    Taxes. Participant shall be responsible for satisfying any income and
employment tax withholding obligations attributable to participation in the
Plan, the vesting of the Performance Shares and any cash payment hereunder.
Participant may elect to satisfy his/her federal and state income and employment
tax withholding obligations upon the vesting of Performance Shares, by (i)
having the Company withhold a portion of the Shares otherwise to be delivered
upon the vesting of Performance Shares having a Fair Market Value (as defined in
the Plan) equal to the minimum amount of federal and state income and employment
taxes required to be withheld, (ii) delivering to the Company Shares, other than
the Shares issuable upon the vesting of Performance Shares, with a Fair Market
Value equal to such taxes, (iii) delivering to the Company cash, check (bank
check, certified check or personal check), money order or wire transfer equal to
such taxes upon the vesting of Performance Shares, or (iv) any combination of
Sections 3(d)(i) through (iii). Any election to have Shares withheld must be
made on or before the date that the amount of tax to be withheld is determined.
Participant may not make a Section 83(b) election with respect to the
Performance Shares awarded hereunder.
(e)    Recoupment of Incentive Compensation. This grant of Performance Shares
shall be subject to the terms of any policy of recoupment of compensation
adopted by the Company as provided for in Section 15.3 of the Plan and
Participant hereby agrees to the requirements of this Section 3(e).
(f)    Stock Certificates. The Performance Shares awarded hereunder shall be
held in a book entry account by the Company. Appropriate adjustments shall be
made by the Company to the Performance Shares awarded hereunder to reflect
changes made by the Committee pursuant to those events described in Section 2
above. Upon vesting of the Performance Shares awarded hereunder, the Shares
shall continue to be held in a book entry account by the Company, unless
Participant requests delivery of stock certificates representing such Shares, in
which case a certificate or certificates representing such Shares shall be
delivered to Participant, which certificate or certificates may contain such
legends as the Company, in its sole discretion, deems necessary or advisable in
connection with applicable securities

5



--------------------------------------------------------------------------------



laws. Such certificates shall be delivered as soon as administratively
practicable, but no later than 30 days after any such request.
(g)    Waivers. No waiver at any time of any term or provision of this Agreement
shall be construed as a waiver of any other term or provision of this Agreement
and a waiver at any time of any term or provision of this Agreement shall not be
construed as a waiver at any subsequent time of the same term or provision.
(h)    Headings. All headings set forth in this Agreement are intended for
convenience only and shall not control or affect the meaning, construction or
effect of this Agreement or of any of the provisions hereof.
(i)    Counterparts. This Agreement may be executed via facsimile transmission
signature and in counterparts, each of which shall be deemed to be an original
but all of which together will constitute one and the same instrument.
(j)    Committee Determinations. The Committee shall have the discretionary
authority to interpret, construe and administer the terms of this Agreement in
accordance with the Plan.
(k)    Law Governing Agreement. This Agreement shall be governed by and
construed in accordance with the laws of the State of Delaware.


IN WITNESS WHEREOF, the parties hereto have executed this EMPLOYEE AWARD
AGREEMENT FOR PRE-TAX INCOME PERFORMANCE SHARES covering the award of
Performance Shares effective as of [___________], 2014 and dated as of the date
first written above.


BEAZER HOMES USA, INC.




By: _____________________________________






PARTICIPANT




________________________________________
Name



6



--------------------------------------------------------------------------------




Attachment A
Pre-Tax Income Performance Levels






Performance Level
Pre-Tax Income
For Fiscal Year 2017
% of Target
Shares Earned*
 
Less than $66.48 million
0%
Threshold
$66.48 million
50%
Target
$83.1 million
100%
Maximum
$103.875 million or more
200%





*
If Pre-Tax Income is between the Threshold and Target performance levels or
between the Target and Maximum performance levels, straight line interpolation
between the percentages set forth in the table will be applied.



